M. J. Kelly, P.J.
(dissenting). I dissent. The facts of this case are remarkably similar to the facts of both Michigan v Tyler, 436 US 499; 98 S Ct 1942; 56 L Ed 2d 486 (1947), and People v Farnsley, 94 Mich App 34; 287 NW2d 361 (1979).
In Michigan v Tyler, the fire broke out shortly before midnight, arson was suspected by 2 a.m., and the fire was extinguished by 4 a.m., at which time the fire fighters left the scene. Fire investigators returned at 8 a.m., left, and returned again at 9 a.m. The United States Supreme Court held that the 8 a.m. and 9 a.m. reentries were permissible *24without a search warrant since fire fighters are allowed to remain at the scene of a fire for a reasonable time after it is extinguished iñ order to investigate the cause of the blaze. The Supreme Court specifically held that the early morning reentires "were no more than an actual continuation of the first, and the lack of a warrant thus did not invalidate the resulting seizure of evidence”. 436 US 511. The Court then held that reentries made several days after a fire is extinguished must be supported by a search warrant. Id.
In People v Farnsley, the fire was first encountered shortly before midnight and extinguished at 4 a.m. At that time all but one fire fighter left the scene. Fire investigators returned at 8 a.m. and at 9 a.m. without a warrant. Citing Michigan v Tyler, this Court held that the early morning reentries were permissible and that any evidence obtained as a result of those reentries was admissible at the trial.
In the case at bar, the fire was also encountered shortly before midnight. Fire fighters gained control over the blaze at approximately 3 a.m., at which time most, but not all, of the fire fighters left the scene. As in Michigan v Tyler and People v Farnsley, fire investigators returned to the scene at approximately 8 a.m. The trial court suppressed evidence obtained at the scene after 1 a.m., the point at which the fire fighters began to suspect arson, because it was obtained without a search warrant. It seems to me that the trial court clearly erred, as does the majority of this panel in affirming the trial court’s ruling, in light of Michigan v Tyler, as followed by this Court in People v Farnsley. The fire investigators in this case were not required to obtain a search warrant prior to reentering the premises at 8 a.m. Even more certainly, *25the fire investigators did not need a search warrant to seize evidence obtained during the process of extinguishing the fire between 1 and 3 a.m. Cf. Michigan v Tyler, 436 US 509.
I would reverse.